Citation Nr: 1760084	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  11-13 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right leg disorder.

2.  Entitlement to a higher rating for residuals of a right malleolus fracture (right ankle disability), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Drucker, Counsel




INTRODUCTION

The Veteran had active military service from November 1976 to June 1977.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a right leg condition with nerve condition and a rating higher than 30 percent for right ankle disability.  Although the service connection claim regarding the right leg was in appellate status, an August 2016 rating decision nevertheless denied service connection for a right knee disorder and a right lower extremity nerve condition claimed as sciatica.

The Veteran was scheduled for a hearing before the Board conducted by videoconference in May 2015, but withdrew his request in writing and did not request that the hearing be rescheduled.  See 5/6/15 Correspondence.  The Board finds that all due process requirements have been met with regard to the Veteran's hearing request.  38 C.F.R. §§ 20.700, 20.700(e) (2017).

In July 2015, the Board remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for further development.

The Board notes that other issues, not yet certified to the Board, are pending a hearing request and will be the subject of a future Board decision.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that a right leg disorder, currently diagnosed as osteoarthritis of the right knee, was incurred during active service or has manifested to a compensable degree within one year of discharge from active service, or is proximately due to or aggravated by service-connected right ankle disability.

2.  The Veteran's right ankle disability is manifested by subjective complaints of pain, swelling, and limited motion but has not been manifested by ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity at any time during the appeal period. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right leg disorder have not been met.  38 U.S.C. §§ 1101, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (3017).

2.  The criteria for a rating higher than 30 percent for a right ankle disability have not been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

In January and March 2010 letters, the AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) cert denied (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

VA has obtained all available records, including service treatment records and VA and non-VA medical records. 

The Veteran underwent VA examinations in June 2010 and August 2011, and the examination reports are of record.   

There was substantial compliance with the Board's July 2015 remand as the Veteran was scheduled for a VA examination in February 2017, and VA medical records, dated to August 2016, and private medical records from M.F., M.D., were obtained.

The June 2010, August 2011, and February 2017 VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with rationales from which the Board can reach a fair determination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The February 2017 VA lower leg opinion cured the deficiencies in the earlier opinion; hence, the Board insured that its remand instructions were complied with.  The February 2017 opinion makes up for any deficiencies in the June 2010 VA examination report.

There is no indication that the Veteran's claimed right ankle disability has worsened since the last related VA examination.  As such, the Board finds that there is no basis to obtain a more current examination in this case.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (stating that the mere passage of time not a basis for requiring of new examination).  

The Board finds the duties to notify and assist have been met.








II. Facts and Analysis

A. Service Connection

Contentions

The Veteran contends that he has a right leg disorder due to his service-connected residuals of a right ankle fracture.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Certain chronic diseases, including arthritis, will be considered incurred in service if manifest to a degree of ten percent within one year of discharge from active service. 38 U.S.C. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing service connection for the chronic diseases listed in Section 3.309(a) is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007), overruled on other grounds Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  In Walker, the Federal Circuit held that regulations providing for service connection based on continuity of symptomatology only applied to chronic diseases specifically listed in 38 U.S.C.A. § 1101.

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997), overruled on other grounds by Walker, 708 F.3d 1331.

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159 (a); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts

A current diagnosis of right knee osteoarthritis is established by the medical evidence of record in the February 2017 VA examination report.

Service connection requires evidence of a current disability related to active service. 38 C.F.R. § 3.303.

Service treatment records do not reference a right leg disorder, other than a right ankle fracture.  See 5/25/78 STR Medical, pages 3, 7, 11, 13, 15.

The post service medical evidence includes a July 2001 VA examination report that describes the Veteran's complaints regarding his right ankle disability but is not otherwise referable to a right leg disorder.

VA outpatient records dated between 2002 and 2004 include the Veteran's complaints of right knee pain assessed as degenerative joint disease.  The radiologic impression of X-ray of the Veteran's right knee in December 2002 was degenerative changes in the fibulotibular joint and an otherwise normal right knee.  See 5/9/08 Medical Treatment Record Government Facility (2nd set), page 12.

An October 2003 VA medical record includes a history of trauma to the right knee the previous year and to the Veteran's right ankle several years ago.  See 5/9/08 Medical Treatment Government Facility (1st set), page 79.  He required a brace for the right knee.  The clinical impression included degenerative joint disease.  A March 2004 physical therapy consult reflects a history of knee pain for many years and the Veteran's complaint of constant knee pain.  Id. at 75.  X-rays of his knees taken in July 2004 showed mild degenerative joint disease in the right and left knees.  See 5/9/08 Medical Treatment Record Government Facility (2nd set), page 4.  

The radiologic impression of X-rays taken by VA in July 2007 was normal right knee.  See 5/9/08 Medical Treatment Record Government Facility (2nd set), page 2.  

According to a September 2007 private emergency room record, the Veteran complained of bilateral leg swelling, with pain and swelling in his right knee.  See 2/11/08 Medical Treatment Record Non-Government Facility.  Days later he was seen in the VA outpatient clinic regarding his leg swelling since he started driving a truck.  See 2/8/08 Medical Treatment Record Government Facility, page 6.  His recent private treatment was noted and that he was advised to have X-rays and blood tests for blood clots.  The assessment was dependent leg edema and ankle and knee pains (and) possible degenerative joint disease.

A February 2008 VA examiner noted the Veteran's complaint of sharp pain, swelling, and right leg numbness, and that the pain traveled to the lower right leg and knee.  The examiner speculated that the Veteran was a malingerer.  See 2/25/08 VA Examination, page 4.

A September 2009 private medical report indicates that a right lower extremity venous Doppler study showed no evidence of deep venous thrombosis.  See 3/2/10 Medical Treatment Records Furnished by SSA, page 270.

A February 2010 VA neurology clinic record reflects the Veteran's complaints of chronic pain and paresthesia, disequilibrium, fatigue, and slowness.  See 7/19/10 Medical Treatment Record, Government Facility, page 20.  The impression was chronic multiple sclerosis in differential consideration, chronic neuralgia in differential consideration, and cerebrovascular ischemia.  Id. at 24.

According to a February 2010 clinical assessment for mental illness, the Veteran gave a history of driving a truck until 2006, when he stopped due to blood clots in his legs and had recently been diagnosed with multiple sclerosis in January 2010.  See 3/11/10 Medical Treatment Record Non-Government Facility, page 1.

A June 2010 VA examination report includes the Veteran's reported history that he had a nerve condition diagnosed in June 2009 that affected his whole body, especially his right leg, which manifested with numbness and tingling.  Upon examination, the diagnosis was generalized muscle weakness of unknown etiology and multiple sclerosis was suspected.  The examiner opined that the muscle weakness was not caused by or a result of the Veteran's service-connected right ankle disability, as it was a progressive neurological disease.

A February 2011 private treatment record includes a past medical history of suspected deep venous thrombosis of the right leg.  See 3/2/10 Medical Treatment Records Furnished by SSA, page 162.

The August 2011 VA examiner recorded the Veteran's report of right knee locking, for which VA issued a knee brace and tights.

Degenerative joint disease of the right knee was noted in a September 2012 VA medical record.  See 5/21/13 Legacy Content Document Manager (LCDM), CAPRI, page 116.

An unappealed May 2013 rating decision denied service connection for multiple sclerosis.

In June 2014, Dr. M.F. stated that the Veteran's ankle disability caused an altered gait.  See 7/17/14 Medical Treatment Record Non-Government Facility.

The February 2017 VA examiner diagnosed mild osteoarthritis of both knees.  The Veteran gave a history of bilateral knee pain for the past 2 to 3 years, and had pain with prolonged walking or standing.  He did not consent to range of motion testing due to pain.  The examiner noted that, while dressing, the Veteran could flex to 90 degrees and extend his knees to 0 degrees but, on attempted examination, would not flex at all.  There was no pain with weight bearing and no crepitus.  Muscle strength was 5/5 (essentially normal) in flexion and extension and there was no muscle atrophy or ankyloses.  The Veteran regularly used a cane and occasionally used a walker.  X-rays showed degenerative or traumatic arthritis in the right knee.

The VA physician-examiner opined that the Veteran's minimal degenerative changes in the knees were less than fifty percent caused or aggravated by his old ankle problem.  The examiner explained that the Veteran, who was 58 years old, had an ankle fracture and surgery in the military in 1977, and now complained of bilateral ankle and knee pain.  The Veteran had numerous X-rays that show minimal osteoarthritis of the right knee and evidence of a small chip of bone under the right medial malleolus.  He had some back pain and some degenerative changes in the lumber spine.  The Veteran's neurologic examination was normal.  There was no swelling of the ankles or knees.  He had a history of depression.  The examiner commented that the Veteran's complaints of pain, numbness, and tingling, were non anatomic and seemed exaggerated and in excess of any objective findings.  The Veteran would not allow a range of motion test due to pain.  He used a cane and walked with an antalgic gait with pain on the right side.

Analysis

After review of the record, the Board finds that the criteria for service connection for a right leg disorder have not been met.

As noted above, the first element of service connection has been established.  However, without addressing the second element, the Board finds that the third element (nexus) has not been established, and this will be discussed next.

In light of the 2017 VA opinion above, the competent and probative evidence weighs against finding a continuity of symptomatology of osteoarthritis of the right knee.  The Board acknowledges that the Veteran has complained of pain in his right lower extremity since approximately 2002.  The record does not establish continuity of symptomatology between separation from service in 1977 and 2002.  
Accordingly, while arthritis is a chronic disease and thus a grant of service connection is, in theory, possible solely on the basis of continuity of symptomatology, such basis for an award is not established in this case.

With respect to nexus, the Veteran is not competent to state that arthritis, first demonstrated decades after service, was caused by a disease or injury in service.  See Buchanan v. Nicholson, 451 F.3d at 1331.  Lay testimony is only competent if it is limited to matters that the lay person actually observed and is within the realm of the witness's personal knowledge.  See 38 C.F.R. § 3.159 (a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. "). 

The February 2017 opinion from the VA examiner is the most probative evidence of record on the question of a nexus to service.  It shows that the claims file was extensively reviewed and the Veteran's reports considered. 

In February 2017, the examiner provided a well-reasoned opinion the Veteran's minimal degenerative changes in the knees were less than fifty percent caused or aggravated by his old ankle problem.  The examiner explained that the Veteran had numerous X-rays that show minimal osteoarthritis of the right knee and evidence of a small chip of bone under the right medial malleolus.  The Veteran's neurologic examination was normal.  The examiner commented that the Veteran's complaints of pain, numbness, and tingling, were non anatomic and seemed exaggerated and in excess of any objective findings.  This finding is consistent with the record showing no pertinent right knee arthritis until more than 26 years after the 1977 right ankle injury in service.

Since the VA examiner's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VA physician provided a valid medical analysis to the significant facts of this case in reaching his conclusion.  In other words, the VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis that the court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App at 295.

The Board acknowledges the Veteran's claim that his right knee disorder is related to his service-connected right ankle disability, but this opinion is of little probative value, because he lacks the competency or expertise needed to attribute his knee disability to active service or the right ankle disability as opposed to the other possible causes.  See Jandreau, 492 F.3d at 1377.  The 2017 VA physician-examiner was well qualified to assess the causes of the right knee disability in the Veteran and provided extensive reasons for his opinion.

There is no competent and credible lay or medical opinion or evidence to refute the February 2017 VA examiner's opinion.  The preponderance of the evidence is thus against a finding that right knee osteoarthritis is related to active service, including service-connected right ankle disability.

In sum, a preponderance of the evidence is against the claim for service connection for a right leg disorder and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

B. Increased Rating

Contentions

The Veteran asserts that manifestations of his service-connected right ankle disability are more severe than are represented by the currently assigned 30 percent rating.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2017).  An unlisted disability will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20 (2017).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In the case of an increased rating, a claimant may also experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).

The Veteran's statements describing the symptoms of his service-connected right ankle disability are deemed competent.  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2016).

VA's policy is to treat actually painful, unstable, or malaligned joints as warranting at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation applies to any service-connected joint disability, not just arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011); Southall-Norman v. McDonald, 28 Vet. App. 346, 54 (2016) (concluding that § 4.59 was potentially applicable to a claim for a compensable evaluation for a bilateral foot disability because the record before the Board contained "competing evidence" as to whether the veteran's foot was painful on motion).  See Petitti v. Macdonald, 27 Vet. App. 415, 427 (2015) (to the effect that observations from a lay person who witnesses a veteran's painful motion satisfies the requirement of objective and independent verification of a veteran's painful motion). 

The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell, 25 Vet. App. at 32, 33, 43. 

VA received the Veteran's current increased rating claim in December 2009.  See 12/16/09 VA 21-4138 Statement in Support of Claim.  His right ankle disability is presently evaluated as 30 percent disabling under Diagnostic Code 5270.
. 
Diagnostic Code 5270 requires evidence of ankylosis of the ankle.  Ankylosis is defined in general as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28th ed. 1994) at 86).

Under Diagnostic Code 5270, a 30 percent rating is warranted for ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  A 40 percent rating is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  Id. 

Limitation of motion of the ankle is rated under Diagnostic Code 5271.  A 10 percent rating is warranted when there is "moderate" limitation of motion.   38 C.F.R. § 4.71a, Diagnostic Code 5271 (2017).  A maximum 20 percent rating is warranted when there is "marked" limitation of ankle motion.  Id.

The Rating Schedule provides guidance by defining full range of motion of the ankle as 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2017).

Analysis

The June 2010 VA examiner noted the Veteran's report of right ankle weakness, stiffness, swelling, heat, redness, giving way, lack of endurance locking, fatigability, deformity, tenderness, subluxation, pain, and dislocation.  The Veteran did not experience drainage and effusion.  He experienced flare-ups as often as five times per day and each time lasted for three hour(s).  The Veteran rated his flare-ups as a 10 on a pain scale from 1 to 10 (10 being the worst).  His flare-ups were precipitated by physical activity, food, and stress.  They were alleviated by rest and by food.  During the flare-ups he experienced limitation of motion of the joint with prolonged sitting or walking.  He reported difficulty with standing and walking.  The Veteran said he had to walk with a cane.  In the past year, the Veteran reported an incapacitating episode in "12/2005" for 5 days that was treated by bedrest.  He described his overall functional impairment as his being in constant pain and limited in daily activities due to inability to walk well.

On examination, the Veteran's posture was normal and he walked with an abnormal gait due to a painful right ankle.  He had a slow shuffling gait with a limp.  In regard to a tandem gait, his walk was abnormal, described as an inability to walk in a tandem gait due to the painful right ankle.  The Veteran ambulated with a cane due to his severe limp, but did not need a brace or walker.

Examination of the Veteran's right ankle showed tenderness and guarding of movement with no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, and drainage.  There was no subluxation.  There were right dorsiflexion, plantar flexion, inversion, and eversion deformities.  There was no ankylosis of the right ankle.  

Range of motion of the Veteran's right ankle was dorsiflexion to 10 degrees and plantar flexion to 20 degrees, with pain and no additional loss of motion with repetitive motion.  The examiner reported that joint function was additionally limited after repetitive use by pain, fatigue, weakness, lack of endurance, incoordination, and that pain had the major functional impact.  It was noted that right ankle X-rays showed degenerative arthritic changes with no evidence of fracture, dislocation, or malunion to the os calcis on the right.  There was no indication of malunion of the astralgus on the right.

The examiner stated that the Veteran's diagnosis was status post fracture right malleolus with scar. The subjective factors were history of right ankle fracture in service.  The objective factors were a scar over fracture tenderness of the ankle and very limited movement of the right ankle with pain on movement.  The effect of the condition on the Veteran's usual occupation was that he was disabled.  The effect of the condition on his daily activity was that he was unable to do anything physical.

The August 2011 VA examiner noted the Veteran's reports of right ankle weakness swelling, heat, redness giving way lack of endurance, locking, fatigability, deformity tenderness, subluxation, pain, dislocation, and superficial blood clots.  The Veteran did not experience stiffness, drainage, and effusion.  He experienced flare-ups of pain that he rated 10 on a scale of 1 to 10 approximately four times a day that lasted for three hours.  The flare-ups were precipitated by physical activity and stress and occurred spontaneously.  They were alleviated by Hydrocodone pills.  During the flare ups, the Veteran experienced functional impairment that he described as numbness (his leg fell asleep after trying to rest) and limitation of motion of the joint, described as a need for a walker or cane close by without which he would fall.  He had difficulty with standing and walking.  The Veteran stated that his VA doctor issued a walker and walking canes for him.  His right knee occasionally locked for which knee braces and tights were issued.

On examination, the Veteran's posture was normal and he walked with an antalgic gait due to right ankle pain.  The examiner noted that the Veteran required a cane for ambulation.  As to the right ankle, the examiner reported that tenderness and guarding of movement of the right ankle.  There was no subluxation and no ankle deformity.  There was ankylosis at 5 degrees of dorsiflexion and plantar flexion that were favorable positions; the joint was stable and painful.  The examiner reported that range of motion was not performed because the joint was ankylosed.  X-ray of the right showed degenerative arthritic changes.  There was no indication of a malunion to the os calcis or the astragalus on the right.

The examiner diagnosed status/post right malleolus fracture with right ankle degenerative joint disease and ankylosis.  The examiner stated that this was a result of a progression of the previous X-ray with spur.  There was no significant range of motion and severe pain.

A September 2012 VA outpatient podiatry record indicates that the Veteran had right ankle pain with any movement.  See 5/21/13 LCDM CAPRI, page 123.  In December 2012, he rated his pain as 10 out of 10 on a scale of 1 to 10.  Id. at 94.

In June 2014, Dr. M.F., reported that the Veteran's ankle disability caused pain, swelling, limited movement, and an altered gait.  See 7/14/14 Medical Treatment Record Non-Government Facility.

During the February 2017 VA examination, the Veteran complained of pain in his ankle all the way up to his right knee associated with numbness and tingling in both feet and legs.  He walked with a cane and, at times, a walker, used bilateral ankle braces, and took prescribed pain medication.  The Veteran denied flare-ups of ankle pain and had functional loss or impairment that he described as pain with prolonged standing or walking.  

The examiner was unable to test the range of motion (ROM) of the Veteran's right and left ankles.  According to the examiner, the Veteran "complained bitterly of pain with any motion, active or passive of the ankle.  [The Veteran] would not allow [the examiner] to do ROM active or passive pain.  [The examiner] note some minimal motion in both ankles when [the Veteran was] getting dressed and undressed."  See 2/13/17 C&P Exam, page 2.

Pain was noted on examination on rest and non-movement.  Dorsiflexion and plantar flexion ROM exhibited pain.  There was pain with weight-bearing but no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, and no crepitus.

The Veteran was unable to perform repetitive use testing, and complained of pain with any motion of the joint.  The examiner noted that pain caused functional loss.  Muscle strength in the right ankle was 5/5 (essentially normal) in plantar flexion and dorsiflexion and the examiner found no reduction in muscle strength and no muscle atrophy.  There was no ankyloses in the right and left sides.  Right ankle instability or dislocation was not suspected.  The Veteran regularly used ankle braces and a cane, and occasionally used a walker.  X-rays did not show degenerative or traumatic arthritis.

The examiner found that the Veteran's service-connected right ankle disability affected occupational performance in that the Veteran had pain with prolonged walking and standing.  Additionally, the examiner commented that "[t]his patient[']s objective findings are minimal and his complaints of pain and numbness seem non anatomic and exaggerated.  I suspect some psychological or functional component of his complaints."  See 2/13/17 C&P Exam, page 8.

Throughout the appeal period, the Veteran's right ankle disability has been manifested by no more than ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  In fact, the June 2010 examiner explicitly reported range of motion of the right ankle as plantar flexion to 20 degrees and dorsiflexion to 10 degrees and stated that there was no anklyosis, and the February 2017 examiner observed minimal ankle motion, suggesting that the Veteran's right ankle was not ankylosed.  However, the August 2011 examiner reported anklyosis of the right ankle but, even then, ankylosis of the right ankle in plantar flexion and dorsiflexion was to 5 degrees.  Here, the Board finds that the weight of the probative medical evidence is persuasive as to the right ankle ankylosis position.  These reports do not support a finding of a rating that approximates a rating in excess of 30 percent for the Veteran's right ankle disability.  

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The effects of pain reasonably shown to be due to the Veteran's service-connected right disability are contemplated in the currently assigned 30 percent rating for the painful and limited right ankle motion.  See e.g., Lyles v. Shulkin, No. 16-0994, 2017 U.S. App. Vet. Claims (Nov. 2017) page 2 ("In the context of evaluating musculoskeletal disabilities based on limitation of motion, a manifestation of disability has not been compensated, for separate evaluation and pyramiding purposes, if that manifestation did not result in an elevation of the evaluation under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the principles set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).")

Even with consideration of the August 2011 examiner's finding of severe ankle pain and the February 2017 examiner's finding that pain caused functional loss, there is no indication that pain, due to disability of the right ankle, caused functional loss greater than that contemplated by the 30 percent rating assigned for the right ankle disability.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5270.  In fact, the February 2017 VA examiner stated that the Veteran's objective findings were minimal and his complaints of pain and numbness seemed non anatomic and exaggerated.  The examiner suspected some psychological or functional component of the Veteran's complaints.

In light of the above, the Board finds that a preponderance of the medical and other evidence of record is against a rating higher than 30 percent for residuals of a right malleolus fracture throughout the appeal period.  Moreover, the evidence is not so evenly balanced as to allow for the application reasonable doubt.  38 U.S.C.A. 5107(b); 38 C.F.R. § 4.7, 4.21.

The Board finds that at no time since the Veteran filed his most recent claim for an increased rating, has the disability on appeal been more disabling than as currently rated under the present decision of the Board.  Hart.

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all claims for increased initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The June 2010 examiner reported that the Veteran was disabled to his right ankle disability.  A June 2013 rating decision denied entitlement to a TDIU due to which the Veteran submitted a timely notice of disagreement.  In its July 2015 remand, the Board directed the AOJ to issue a statement of the case (SOC) as to the matter of entitlement to a TDIU and not return the claim to the Board unless he submitted a timely substantive appeal.  The SOC was issued in January 2016 but the Veteran did not submit a substantive appeal as to this claim.  Thus, the Board finds that no further consideration of a TDIU is warranted at this time.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to service connection for a right leg disorder is denied.

Entitlement to a rating higher than 30 percent for residuals of a right malleolus fracture is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


